ORDER

PER CURIAM.
Movant appeals from the denial of his Rule 24.035 motion for posteonviction relief. Mov-ant pled guilty to possession of a controlled substance in violation of section 195.202 RSMo 1994, and to possession of drug paraphernalia with intent to use in violation of section 195.233 RSMo 1994. Movant was sentenced to seven years as a prior and persistent offender, sections 558.016 and 558.036.4 RSMo 1994.
The motion court’s findings are not dearly erroneous, and no error of law appears. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgement of the motion court is affirmed in accordance with Rule 84.16(b).